Title: [Diary entry: 4 August 1785]
From: Washington, George
To: 

Thursday 4th. In order to be more certain of the advantages and disadvantages of the Navigation proposed by Mr. Ballendine, through the Gut; we took a more particular view of it—walking down one side & returning on the other and were more fully convinced of the impropriety of its adoption first because it would be more expensive in the first instance and secondly because it would be subject to the ravages of freshes &ca. as already mentioned, without any superiority over the one proposed through the bed of the River unless a track path should be preferable to hauling up by a Chain with buoy’s. Engaged nine labourers with whom to commence the Work. Thermometer  in the Morng.—76 at Noon and 78 at Night.